*322In an action, inter alia, to recover damages for false imprisonment, the plaintiff appeals from an order of the Supreme Court, Putnam County (O’Rourke, J.), dated December 23, 2004, which denied her motion to vacate a stipulation of settlement entered in open court on February 27, 2004.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly denied the plaintiffs motion to vacate the stipulation of settlement. An “open-court stipulation is an independent contract between the parties . . . and will be enforced according to its terms unless there is proof of fraud, duress, overreaching, or unconscionability” (Jablonski v Jablonski, 275 AD2d 692, 693 [2000]; see McCoy v Feinman, 99 NY2d 295, 302 [2002]; Hallock v State of New York, 64 NY2d 224, 230 [1984]; Desantis v Ariens Co., 17 AD3d 311 [2005]; Shuler v Dupree, 14 AD3d 548 [2005]). “General contentions that a party felt pressured by the court are insufficient to establish such a claim” (Shuler v Dupree, supra at 549, citing Cavalli v Cavalli, 226 AD2d 666, 667 [1996]; Sontag v Sontag, 114 AD2d 892, 893, 894 [1985]). Crane, J.P., Goldstein, Lifson and Dillon, JJ., concur.